 In the Matter Of SOUTFIERN WOOD PRESERVING COMPANYandDIS-TRICT 50, UNITED MINE WORKERS OF AMERICA, AFFILIATED WITHTIIE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-3001.-Decided November 08, 1941Jurisdiction: lumber industry.Investigation and Certification of Representatives:existence of question; re-fusal by Company to negotiate with petitioning Union until majority repre-sentation is proven ; contract with rival union executed after filing of petitionheld no bar; election necessary.UnitAppropriate for Collective Bargaining:production and maintenance em-ployees of the Company, including part-time employees, but excluding clericaland supervisory employees and watchmen.Mr. Grover Middlebrooks,of East Point, Ga., for the CompanyMr.William E. MitchandMr. N. B. Maxwell,of Birmingham,Ala., for the U. M. W. A.IveycCNathan,byMr. Irving S. Nathan,of Atlanta, Ga., for theI.U. 0. E.Ann bandy Wolf,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 18, 1941, District 50, United Mine Workers ofAmerica, affiliated with the Congress of Industrial Organizations,'herein called the U. M. W. A., filed with the Regional Director fortheTenth Region (Atlanta, Georgia) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Southern Wood Preserving Company, EastPoint, Georgia, herein called the Company, and requesting an investi-gation and certification of representatives pursuant,to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On October 15, 1941, the National Labor Relations Board,'The name of the petitioning union was erroneously designated in the petition as UnitedChemical Workers of America ; pursuant to a motion granted at the hearing, District 50,United Mine Workers of America was substituted as the correct name of the union.37 N L. R. B., No. 6.25 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing- upon due notice.-Or October 23,,1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theU. M. W. A., and the International Union of Operating Engineers,Local No. 926, affiliated' with the American Federation of Labor,herein called the I. U. O. E., a labor' organization claiming to repre-sent employees directly affected by the investigation.Pursuant tothe notice, a hearing was held on October 29, 1941, at Atlanta,Georgia, before John C. McRee, the Trial Examiner duly designatedby the Chief Trial Examiner.The Company, the U. M. W. A., andthe I. U. O. E. were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence was afforded all parties.At the beginning of the hearing, the Atlanta Federation of Tradesfiled a motion to intervene.The Trial Examiner denied the motion.2During the course of the hearing the Trial Examiner made several`other rulings on motions and objections to the admission of evidence.The Board has reviewed all the rulings of the Trial Examiner andfinds that,no prejudcial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSouthern,Wood Preserving Company is a Georgia corporationwith its-principal office and place of business in East Point, Georgia.The Company ,is engaged in processing lumber and lumber products..annually, 90 per cent of which is shipped to points outside Georgia.The Company imports approximately 50 per cent of its raw materialsfrom States other than Georgia.'2 On November 7, 1941, the Atlanta Federation of Trades filed exceptions to the rulingof the Trial Examiner denying its motion to interveneOn November 8, 1941, theU.'M. W A filed an answer theretoThe Board has considered the exceptions and findsthem without merit and finds that the Federation has no interest herein,inasmuch as itdid not purport to represent any employees directly affected by the investigation and didnot show any interest in the establishment of the'appropriate unit. SOUTHERN WOOD PRESERVINGCOMPANY .27H. THE ORGANIZATIONS INVOLVEDDistrict, 50,United Mine Workers of America, is a labor orgalii-zation affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.InternationalUnion of Operating Engineers, Local No. 926, isa labor organization affiliated with the American Federation ofLabor, admitting to membership, employees of the, Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 17, 1941, the U. M. W. A. sought to bargain withthe Company.The Company refused to bargain until the U. M.W. A. proved its claim that it represented the majority of'-theCompany's employees.On September 23, 1941, the U. M. W. A. filed its petition forinvestigation and certification and gave notice thereof to the Com-pany.On September 29, subsequent to the attempt of the RegionalDirector to bring about an agreement for a consent election, theCompany entered into a closed shop contract with the I. U. O. E.covering all employees 3The I. U. O. E. now contends that thiscontract precludes the Board from ordering an election. Inasmuchas the contract was executed after the petition was filed, it doesnot operate as a bar to a present determination of representatives.,It appears from a statement made by the Regional Director, whoexamined the application cards submitted by the U. M. W. A., thatthe U. M. W. A. represents a substantial number of the Company'semployees in the unit hereinafter found to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening, and obstructing com-merce and the free flow of commerce.3The I U 0 E had two previous closed-shop contracts with the Company applicableto the white employees only, and one applicable to the colored employeesMatter ofRadioWire Television,Inc.andLocal 480, United Electrical,Radio &MachineWorkersof America, C. 10, 30 N. L R B, No 131.5A comparison of the 202 application cards submitted,alldated between August 15and October 1, 1941, and the Company'sOctober 26, 1941, pay roll revealed that 168of the Company's 269 employees signed application cards for the U. M. W. A. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE APPROPRIATE UNITIn its petition,, as amended at the hearing, the U. Al. W. A. claimsthat the appropriate unit consists of all production and maintenanceemployees of the Company, including all part-time employees andwatchmen, but excluding clerical and supervisory emmployees.TheI.U. O. E. contends that the skilled and the unskilled workers shouldconstitute separate units.The Company takes no position with re-spect to the unit.,The I. U. O. E. claims that the two units it proposes are appro-priate because one would be limited to skilled employees and theother would include the unskilled employees. Although the I. U. O. E.entered into separate contracts with the Company covering employeesallegedly confined to these two categories, the I. U. O. E. has organizedall employees and the last contract between the I. U. O. E. and theCompany is plant wide and embraces all employees, skilled andunskilled.Under these circumstances, we find no merit in the con-tention of the I. U. O. E. for two separate units.'The I. U. O. E. further contends that the watchmen should beexcluded from the appropriate unit.The Company employs threenight watchmen.The watchmen were not covered in any of the1.U, O. E.'s contracts with the Company.We shall accordinglyexclude them from the unit.All the parties agreed, and we find, that two "pensioners," FloydDarden and George Churn, should be excluded from the unit.We find that all production and maintenance employees of theCompany, including all part-time employees but excluding watch-men, clerical and supervisory employees, Floyd Darden and GeorgeChurn, constitute a unit appropriate for the purposes of collectivebargaining.We further find that said unit will insure to employeesof the Company the full benefit of their right to self-organization andto collective bargaining and otherwise will effectuate the policies ofthe Act.8The proposed skilled unit would be limited to white employees only, whereas the un-skilled unit would include colored employees only.The record does not clearly show anydifferentiation in functions which would constitute a basis for the segregation of whiteand colored employees into separate bargaining unitsSeeMatter of Aetna Iron & SteelCo andInternationalAssociationof Bridge, Structural and Ornamental Iiomworl,ers LocalNo 644, affiliated with the A F. of L,35 N L R B , No 26;Matter of AmericanTobaccoCo , IncandCommittee for Industrial Organization, Local No472, 9 N. L R B. 579;Matter of Union Envelope CoandEnvelope Workers Union No.393, 10 N. L. R. B 1147;Matter of Floyd A FridellandGranite Cutters' International Association of America,11 N L R , B 249 ;Matter of Interstate Granite Corporation and Granite Cutters' Inter-nationalAssociation of America, Charlotte Branch,11N L R B 1046;Matter ofBrashear Freight 'Lines, Inc.andInternational AssociationofMachinists,District No: 9,13 N. L R B. 191. SOUTHERN WOOD PRESERVING COMPANY29VI. DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballotand we shall so direct.The U. M. W.'A. requests that eligibility to vote be determined onthe basis of the Company's pay roll prior to the filing of the petition.The I. U. O. E. would have eligibility determined by reference to acurrent pay roll.There appears to be no reason for departing fromour usual custom.We shall direct that all employees in the appro-priate unit i whose names appear on the Company's pay roll for theperiod immediately preceding the date of this Direction of Election,.'ubject to the limitations and additions set forth in said Direction,shall be eligible to vote.Upon the basis of the above findings of fact and upon the entire:record in the case, the Board makes the following:CONCLUSIONS oE` LAW1."A question affecting commerce has arisen concerning the repre-sentation of employees of SouthernWood Preserving Companywithin the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All production and maintenance employees of the Companyincluding all part-time employees but excluding watchmen, clericaland supervisory employees, Floyd Darden and George Churn, con-stitute a unit appropriate for the purposes of collective bargaining.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Board,to ascertain representatives for the purposes of collective bargainingwith Southern Wood Preserving Company, East Point, Georgia, anelection by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees of theCompany whose names appear on the Company's pay roll for the 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod immediately preceding the date of this Direction, includingall part-time employees, and all such employees who were not onsuch pay roll because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff,but excluding watchmen, clerical and supervisory employees,Floyd Darden and George Churn, and employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by District 50, United Mine Workers of America,affiliated with the Congress of Industrial Organizations, or by Inter-national Union of Operating Engineers, Local No. 926, affiliated withthe American Federation of Labor, for the purposes of collectivebargaining, or by neither. In the Matter Of SOUTHERN WOOD PRESERVING COMPANYandDISTRIOT50,UNITED MINE WORKERS OF AMERICA, AFFILIATED WITH THE CON-GRESS OF INDUSTRIAL ORGANIZATIONSCase No. 8-3231SUPPLEMENTAL DECISIONANDAMENDMENT TO DECISION AND DIRECTION OFELECTIONDecember 18, 1911On November 28, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding, the election to be conducted as early aspossible but not later than thirty (30) days from the date of theDirection of Election, under the direction and supervision of theRegional Director for the Tenth Region.On December 6, 1941, Dis-trict 50, United Mine Workers of America, affiliated with the Congressof Industrial Organizations, herein called the U. M. W. A., filed amotion to amend the said Decision and Direction of Election so as toprovide that eligibility to vote be determined by reference to an earlierpay-roll date.On December 11, 1941, the Board issued and dulyserved on the parties a notice that, unless sufficient cause to the contrarywere shown, the Board would on December 15, 1941, or as soon there-after as convenient, amend its Decision and Direction of Election incertain specified respects.On December 15, 1941, International Union of Operating Engineers,Local 926, herein called the I. U. O. E., filed objections to the proposedamendment, and the U. M. W. A. filed an answer to the said objections.The Board has considered the objections and answered thereto, andfinds that the objections are without merit.No sufficient cause to thecontrary appearing, the Board hereby amends the Decision and Di-rection of Election dated November 28, 1941, by striking the secondparagraph of Section IV of said Decision and substituting thereforthe following paragraph and footnote :137 N L R B.,No. 6.37 N. L. R. B.,No. 6a.31 32DECISIONSOF NATIONALLABOR RELATIONS BOARDThe U. M. W. A. requests that eligibility to vote be determinedon the basis of the Company's pay roll prior to the filing of thepetition.The I. U. 0. E. would have eligibility determined byreference to a current pay roll. In view of the closed-shop con-tract entered into by the Company and the I. U. 0. E. on Septem-ber 29, 1941, after the petition herein had been filed, of whichthe Company and the I. U. 0. E. had notice, we shall direct thatall employees in the appropriate unit whose names appear on thepay roll for the period immediately preceding September 29, 1941,subject to the limitations and additions set forth in said Direction,shall be eligible to vote in the election.7and (2) by striking the following words from the Direction:"whose names appear on the Company's pay roll for the period imme-diately preceding the date of this Direction," and substituting thereforthe following words : "whose names appear on the Company's pay rollfor the period immediately preceding September 29, 1941".7Matter of Radio Wire Television IncandLocal 1130, United Electi teal,Radio&MachineWorkers ofAmerica, C. I.0 , 30 N. L. R B , No 131.